Citation Nr: 0729445	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and observer


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas (Little Rock RO), which reopened 
and denied the veteran's service connection claim for hearing 
loss and denied the veteran's service connection claim for 
tinnitus.  

In January 2006, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).




FINDINGS OF FACT

1.  In a May 2001 decision by the Little Rock RO, service 
connection for hearing loss was denied; the appellant did not 
file a notice of disagreement and the decision is final.

2.  Evidence added to the record since the May 2001 decision 
relates, by itself or when considered with previous evidence 
of record, to an unestablished fact necessary to substantiate 
the appellant's service-connection claim for hearing loss.

3.  There is no competent medical evidence showing the 
veteran's hearing loss is related to service.

4.  There is no competent medical evidence showing the 
veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision, which determined that there 
was no evidence that a hearing loss was incurred in or caused 
by service, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the May 
2001 decision and reopening the appellant's claim for service 
connection for a hearing loss is warranted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's hearing loss was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307 3.309 (2006).

4.  The veteran's tinnitus was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
October 2004 and May 2005 letters satisfied the four elements 
delineated in Pelegrini, supra.  	 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's hearing 
testimony, and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

Without deciding whether VA's notice and development 
requirements have been satisfied with respect to the issue of 
whether new and material evidence has been received 
sufficient to reopen the service connection claim for the 
veteran's hearing loss, the Board finds that it is not 
prejudicial to the appellant to adjudicate the appellant's 
claim.  To the extent there may have been a deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision in reopening the appellant's claim.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for hearing 
loss.  As noted above, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett, 
supra.

In the May 2001 rating decision, service connection for a 
hearing loss was denied.  It was determined that the 
veteran's condition was not incurred in or caused by service.  
Since the veteran did not file a timely NOD, the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  The veteran filed to reopen the claim in September 
2004 and has perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in May 2001.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the May 2001 decision 
includes August 2004, May 2005 and May 2006 letters submitted 
by a private physician which reflect his opinion that the 
veteran's hearing loss is related to the noise exposure he 
experienced while in service.  This evidence is new, since it 
is not redundant of any other evidence previously considered.  
These opinions provide the needed link between the veteran's 
time in active duty and his current hearing loss and are 
therefore material since they relate to an unestablished fact 
necessary to substantiate the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  Accordingly, 
the appellant's service-connection claim for hearing loss is 
reopened.  To this extent, the appeal is granted.

Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection - hearing loss

The veteran contends that he has a bilateral hearing loss 
that began in service as a result of in-service noise 
exposure and that it therefore should be service-connected.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran's service medical records do not reflect a 
hearing loss or any ear problems.  The results of an 
audiometric examination performed upon separation from active 
duty and reflected on the veteran's August 1967 separation 
Report of Medical Examination shows normal hearing.  The 
veteran did not report a hearing loss upon leaving service.  
There is no evidence of a hearing loss within one year of the 
veteran's separation from active duty.  December 1985, March 
1990 and January 1994 Reports of Medical Examination 
performed while the veteran was in the National Guard show 
that the veteran had a hearing loss.  These examinations show 
auditory thresholds of 40 decibels or higher at 3000 and 4000 
Hz in his right ear and at 2000, 3000 and 4000 Hz in his left 
ear, reflecting a bilateral hearing loss pursuant to 
38 C.F.R. § 3.385.  VA medical records show that the veteran 
currently receives ongoing treatment for his hearing loss, 
including being provided with hearing aids.  

A private medical examiner provided letters dated in August 
2004, May 2005 and May 2006 which reflect his opinion that 
the veteran has a bilateral hearing loss known to be a neuro-
sensory hearing loss which is related to noise exposure, and 
that his hearing loss began during his time in the service 
and has worsened ever since his separation from service.  

An April 2005 VA audiological examination report reflected 
the veteran's statement that he was exposed to loud noise 
while in service from jet engines, and that he wore hearing 
protection during that time.  The veteran reported 
occupational noise exposure since service from working as an 
equipment operator and mechanic without hearing protection.  
He also reported recreational exposure to loud noise since 
service from hunting, with hearing protection.  The examiner 
found the veteran had a mild to severe sensorineural hearing 
loss at 1000-8000 Hz in his right ear and a moderately severe 
to severe sensorineural hearing loss at 1500-8000 Hz in his 
left ear.  Auditory thresholds were 40 decibels or higher at 
2000, 3000 and 4000 Hz in both ears, reflecting a bilateral 
hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner 
opined that, based on the information provided by the veteran 
and the audiometric data found in the claims file, it was not 
likely that the veteran's hearing loss began while in 
service, as his separation audiogram indicated hearing within 
normal limits through 4000 Hz for both ears.

The Board notes that the private examiner submitted letters 
in August 2004, May 2005 and May 2006 which reflect his 
opinion that the veteran's bilateral neuro-sensory hearing 
loss is related to noise exposure and began during his time 
in the service.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  There is no 
indication that the private physician who provided these 
letters reviewed the veteran's claims file.  Rather, he 
appears to have based his opinion on the veteran's self 
reported history.  While it is noted that the veteran has 
reported receiving in-service noise exposure, there is no 
record in the veteran's claims file that he was treated for 
or diagnosed with a hearing loss, either in service or within 
a year after leaving service.  The Board is not bound to 
accept medical opinions or conclusions which are based on a 
history supplied by the appellant, where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty for medical nexus evidence.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

The record contains a diagnosis of a bilateral hearing loss 
satisfying the requirements of 38 C.F.R. § 3.385; however, 
the Board finds that the preponderance of the evidence of 
record indicates that the veteran's hearing loss is not 
related to service, nor did it manifest within one year 
following separation from service.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, 
the preponderance of the medical evidence is against service 
connection for a bilateral hearing loss.  Accordingly, the 
service-connection claim for a bilateral hearing loss is 
denied.  

Service connection - tinnitus

In the present case, there is no record of in-service 
complaints or diagnosis of tinnitus.  The veteran's 
separation Report of Medical Examination reflects no 
diagnosis or indication of tinnitus.  VA medical records from 
February 2000 reflect the veteran's reports that he had 
tinnitus which began many years before.  In his April 2005 VA 
examination, the veteran reported that his tinnitus had begun 
15 years prior, which would have been almost thirty years 
after service.  The examiner opined that it was not as likely 
as not that the veteran's tinnitus was related to his active 
service.
 
There is no competent medical evidence showing the veteran's 
tinnitus is related to his time on active duty.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for tinnitus.  Accordingly, the service-connection 
claim for bilateral tinnitus is denied.  

The veteran has claimed that his hearing loss and tinnitus 
are related to his time in service.  However, as a lay person 
with no apparent medical expertise or training, he is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service connection claims for a bilateral 
hearing loss and tinnitus are denied as the evidence fails to 
establish that the disorders were incurred in or aggravated 
by service.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).












ORDER

New and material evidence to reopen the veteran's claim for 
service connection for hearing loss has been received, and 
the claim is reopened.  To this extent, the appeal is 
granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARIAN MCBRINE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


